Citation Nr: 0521293	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left inguinal hernia.  

2.  Entitlement to service connection for a left inguinal 
hernia.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 30, 
1977 to September 29, 1977.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his claim 

The issue of entitlement to service connection for a left 
inguinal hernia is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   


2.  In February 1992, the Board denied service connection for 
a left inguinal hernia.  That decision is final.  

3.  Evidence added to the record since the February 1992 
Board denial, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for a left inguinal hernia.  

4.  In September 1990, the RO informed the veteran that he 
needed to submit new and material evidence to reopen his 
claim of entitlement to service connection for a left knee 
disability.  The veteran did not appeal that determination, 
and it became final.  

5.  The evidence received since the last final denial on any 
basis, in September 1990, considered in conjunction with the 
record as a whole, is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a left knee disability.  

6.  A left knee disability was not documented during service, 
and the veteran's current left knee disability is not related 
to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1992 decision 
wherein the Board denied entitlement to service connection 
for a left inguinal hernia is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), (as in effect prior to August 29).  

2.  The unappealed RO letter determination in September 1990, 
which found that new and material evidence had not been 
received to reopen a claim for service connection for a left 
knee disability, is final.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2004).  

3.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

4.  A left knee disability was not incurred in or aggravated 
by active service; and arthritis of the left knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2001 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
While he was not specifically requested to provide any 
evidence in his possession that pertains to the claim, he was 
told that it was his responsibility to support his claim with 
the appropriate evidence.  As such, the Board finds that the 
letter satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  In the present case, the appellant's 
claim was not initially adjudicated prior to the provision of 
VCAA notice as outlined above.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case each of the 
four content requirements of a VCAA notice has been fully 
satisfied.   

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

New and Material Evidence

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  In the absence of clear and unmistakable 
error, finally denied claims may not be reconsidered except 
on the submission of new and material evidence.  

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence, as defined by regulations in effect prior to August 
29, 2001, is as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

By amendment of 38 C.F.R. § 3.156(a) made in August 2001, the 
definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  Since this claim to 
reopen was filed prior to August 29, 2001, this amendment 
does not apply to this case.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

Background

In October 1987, the Board denied service connection for a 
left inguinal hernia and for a left knee disability.  In 
January 1988 the RO found that no new and material evidence 
had been received to reopen claims of entitlement to service 
connection for a left inguinal hernia and for a left knee 
disability.  The veteran was informed of the decision that 
same month.  In March 1988, the RO found that no new and 
material evidence had been received to reopen claims of 
entitlement to service connection for a left inguinal hernia 
and for a left knee disability.  The veteran was informed of 
the decision in April 1988.  The veteran did not timely 
appeal the decision and it became final.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  
In September 1990, in response to a letter from the veteran 
regarding his left knee and left hernia disabilities, the RO 
informed the veteran that he would have to submit new and 
material evidence to reopen his claims.  In October 1990, the 
RO denied the veteran's request to reopen his claim of 
entitlement to service connection for a left knee disability, 
and notice was provided that same month.  In February 1991, 
the RO confirmed and continued the denial.  By a decision in 
February 1992, the Board found that new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for a left knee disorder, 
reopened the claim, and denied service connection for a left 
knee disorder.  

As to the left inguinal hernia, the September 1990 
determination is final and as to the left knee disability, 
the February 1992 Board decision is final.  In March 2001, 
the veteran sought to reopen his claims, and this appeal 
ensued.  In order to reopen his claims, new and material 
evidence must be received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

Left Inguinal Hernia

In the instant case, the evidence on file at the time of the 
most recent denial on any basis for service connection for a 
left inguinal hernia in September 1990, included the 
veteran's service medical records, and private medical 
records as well as lay statements.  The service medical 
records showed that at entrance in January 1977 there was no 
history, complaints or findings of an inguinal hernia.  The 
veteran was treated during service for a left inguinal 
hernia.  The service records showed that during a medical 
board hearing the veteran reported a lifelong history of left 
groin pain, that he had intentionally withheld this 
information at service entrance, and that he had had a left 
inguinal hernia since childhood.  Examination at that time 
was normal and the diagnosis was, left inguinal hernia, 
considered to have existed prior to service, and not to have 
been aggravated by active service.  Private records noted 
treatment of the veteran since September 1979 for a left 
inguinal hernia.  Lay statements submitted in December 1987 
by two friends of the veteran attested to his health prior to 
service and during service.  

In September 1990, the RO informed the veteran in response to 
his letter regarding this disability received that same 
month, that new and material evidence had to be submitted to 
reopen his claim which had been denied in prior denials.  The 
prior denials found that the veteran's left inguinal hernia 
did not increase in severity during service.  

The evidence received since the September 1990 letter 
includes hearing testimony, VA treatment records, private 
medical records and additional service medical records 
received in September 2003.  The Board observes that copies 
of additional service medical records have been obtained and 
associated with the file subsequent to the last final 
determination.  New and material evidence, by definition, 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 38 C.F.R. § 
3.156.  Consequently, service medical records are new and 
material evidence.  This additional evidence constitutes new 
and material evidence, and the veteran's claim is reopened.  

A Left Knee Disability

The evidence on file at the time of the most recent denial in 
February 1992 included the veteran's service medical records, 
private medical records, lay statements, and a VA physician's 
opinion report dated in November 1991.  The service medical 
records showed a historical reference to a trick or locked 
knee during a September 1977 medical board examination; 
however there is no showing of treatment for a left knee 
disability during service.  Private records showed that in 
December 1977 the veteran was treated for severe hemarthrosis 
of the left knee joint, a locked knee joint and a possible 
tear of the medial meniscus.  The lay statements of friends 
indicated that the writers knew the veteran prior to service 
in high school and that prior to service, he had no 
disability.  It was also reported that the veteran reported 
injuring his knee while in the military.  The VA examiner's 
opinion was that the current left knee disability was not 
related to service.  The Board found in February 1992 that 
the current left knee disability was not related to service.  

The evidence received since the February 1992 denial includes 
hearing testimony, VA treatment records, private medical 
records and additional service medical records received in 
September 2003.  The Board observes that copies of additional 
service medical records have been obtained and associated 
with the file subsequent to the last final decision.  New and 
material evidence, by definition, comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  38 C.F.R. § 3.156.  
Consequently, service medical records are new and material 
evidence.  This additional evidence constitutes new and 
material evidence, and the veteran's claim is reopened.  

Service Connection for a Left Knee Disability

Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Some disorders, 
including arthritis, may be presumed to have been incurred in 
service if manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for a left knee disability.  His 
January 1977 enlistment examination showed his lower 
extremities to be normal.  His September 1977 medical board 
report shows a history of a trick or locked knee.  No left 
knee disability was noted.  

Private records show that in  May 1987, the veteran was 
treated for internal derangement of the left knee.  He 
underwent an arthroscopy and partial lateral meniscectomy.  
It was noted that there were early degenerative changes 
throughout the joint.  In December 1977 the veteran was 
treated for severe hemarthrosis of the left knee joint, a 
locked knee joint and a possible tear of the medial meniscus.  
It was noted that exploratory arthrotomy showed a new and an 
old torn lateral meniscus.  

In December 1987, the RO received lay statements from two 
friends of the veteran.  One indicated that he had known the 
veteran for around 17 years and that he had never known the 
veteran to have a knee problem.  It was reported that they 
played football together in high school.  It was further 
stated that he and the veteran took their enlistment 
physicals together and that when he and the veteran were 
stationed at Fort Dix, the veteran injured his knee in August 
or September 1977.  The other friend of the veteran reported 
that he had known the veteran for 15 or 16 years and that 
they participated in sports together in high school.  He 
reported that he corresponded with the veteran while they 
were in the military, and the veteran wrote to him that he 
was being separated from the military for a knee problem and 
another unrelated problem.  

In a February 1988 statement, a private examiner reported 
that the veteran had ongoing knee problems which precluded 
climbing activities or any prolonged standing, stooping or 
bending.  

VA records show that in August 1990, the veteran was treated 
for complaints of pain in the left knee for one month.  He 
gave a history of originally injuring his left knee in 1977 
while in training.  He underwent an arthroscopic examination 
of the left knee.  

In January 1991, the veteran submitted unsigned lay 
statements from friends.  Two of the statements are duplicate 
in wording of the two statements previously submitted, 
although not exact copies of the previously submitted 
documents.  The third is from an individual who reported that 
he has known the veteran for 15 years and that they graduated 
from high school together.  He stated that they enlisted in 
the military together and that he visited the veteran when he 
was in the hospital during service and that the veteran had 
his knee wrapped.  

In November 1991, a VA medical consultant offered an opinion 
regarding the veteran's disability.  The examiner referred to 
the December 1977 operative report and reported that the 
report indicated to the consultant that the veteran sustained 
an acute injury of the knee.  The explanation for this 
finding was given.  The examiner stated that the bloody 
effusion was evidence of an acute injury and dates the acute 
lesion to post service.  It was noted that the medical board 
in service found no positive physical findings and that the 
separation examination showed no abnormality.  The examiner 
stated that to him the evidence at the time of service is 
persuasive that the veteran had no in-service knee problem or 
injury.  It was stated that to him, the in-service 
contemporary records are more relevant than someone's memory 
10 to 12 years after the event.  

Private medical records as well a VA treatment records show 
continuing treatment for left knee complaints from the 1990's 
into 2003.  January 2004 letter, a private examiner reported 
that the veteran had a significant past medical history 
related to the left knee including an injury in 1977 which 
was sustained during training for the Army where he 
apparently had a ligamentous injury.  It was noted that the 
veteran did have an arthroscopic procedure performed in 1987 
and again in 1990.  It was noted that the veteran was seen by 
this examiner in November 2003 for evaluation in the ER for 
lower left extremity pain, swelling, erythema through the 
region of the left knee.  It was noted that the veteran had a 
possible need for further treatment including the possibility 
of total knee arthroplasty.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He stated that he injured his left knee during 
service during his hospitalization.  He reported on his 
treatment after service and his current complaints.  A 
complete transcript is of record.  

Discussion

In considering the evidence of record, the Board finds that 
service connection for a left knee disability is not 
warranted.  There is no showing of treatment for a left knee 
complaint in service.  While lay statements were submitted to 
the RO regarding the veteran's left knee disability, these 
statements lack probative value sufficient to show that the 
veteran injured his left knee in service.  None reported 
actually witnessing the event or gave specifics regarding any 
injury to which they had personal knowledge.  

It is noted that the veteran has not alleged that he injured 
the left knee in combat.  Consequently, the relaxed burden 
regarding in-service incurrence of an injury is not 
applicable, and the veteran's statements and the lay 
statements submitted alone regarding the injury are not 
sufficient.  The Board would also point out that the 
veteran's entrance examination and his medical board 
examination are of record.  In the medical board report, 
which is of particular importance in a claim such as this, 
there is no mention of a left knee disability.  While the 
veteran noted a history of a twisted or locked knee on 
September 1977, specifics regarding this notation were not 
given, and no disability was found.  The evidence therefore 
does not support a finding that the veteran sustained an 
injury to his left knee in service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence must be determined by the quality of the evidence 
and not necessarily by its quantity or source.  

Here, examiners have noted by way of history that the veteran 
injured his left knee in service.  However the historical 
references do not provide an objective competent opinion as 
to the etiology of the veteran's left knee disability because 
they are based solely on the veteran's statements pertaining 
to the injury he sustained in service.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  The findings offered are 
inadequate because they are unsupported by clinical evidence.  

On the other hand, a VA medical consultant has clearly 
indicated that there was no connection between the veteran's 
military service and his current left knee disability.  This 
opinion was rendered after reviewing the record.  The 
examiner offered a rationale for his finding.  Thus, while 
there is medical evidence of a current disability, there is 
no medical evidence of a nexus between the current disability 
and any in-service disease or injury.  

The record first notes treatment for a left knee disability 
in December 1977, which is shortly after service.  However as 
noted above, a VA examiner has reviewed that treatment and 
found that it was for an acute injury that was not sustained 
in service. 

The only evidence of record supportive of the veteran's claim 
that his current left knee disability is related to his 
military service consists of the testimony and lay statements 
of the veteran himself, as well as the lay statements of his 
friends.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2004).  Medical diagnosis, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran and his friends are 
competent as lay persons to describe the symptoms, they are 
not competent to provide medical opinion as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.




ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a left inguinal hernia 
is reopened.  To this extent, the appeal is granted.  

New and material evidence has been received, and the claim of 
entitlement to service connection for a left knee disability 
is reopened.  

Service connection for a left knee disability is denied.  


REMAND

The veteran seeks service connection for a left inguinal 
hernia.  When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id. 

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02- 
7347.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the veteran has not been examined by VA to 
determine the etiology of the left inguinal hernia and 
whether the veteran's inguinal hernia was subject to a 
permanent worsening of the condition (aggravation) during 
active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
(2004). In this regard, in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the Federal Circuit Court found that, when 
no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and 
then the burden falls on the government to rebut the 
presumption of soundness. The Federal Circuit Court held, in 
Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service..

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should schedule the veteran 
for a VA C&P examination by a medical 
professional.  The examiner should 
examine the veteran and determine the 
etiology of any left inguinal hernia 
found.  The examiner should review the 
claims file in conjunction with the 
examination and the examiner must 
indicate in the examination report that 
this has been accomplished.  The examiner 
should opine as to whether, it is as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
less than 50 percent), that a left 
inguinal hernia, became chronically 
worsened or aggravated during active 
service beyond the natural progression of 
the disorder; or is etiologically related 
to active service or any incident 
therein.    

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO should then review the 
evidence, and readjudicate the claim on a 
de novo basis, under all appropriate 
statutory and regulatory provisions and 
legal theories, including those discussed 
in VAOPGCPREC 3-2003 (July 16, 2003) and 
Wagner v. Principi, 370 F.3d 1089 (2004) 
as explained above.  When this 
development has been completed, and if 
the benefit sought is not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case (SSOC) 
that includes the text of all relevant 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


